UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-14938 STANLEY FURNITURE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 54-1272589 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 1641 Fairystone Park Highway, Stanleytown, VA 24168 (Address of principal executive offices, Zip Code) (276) 627- 2010 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes (X) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X) No ( ) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act, (check one): Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ( ) No (X) As of April 12, 2013, 14,486,022 shares of common stock of Stanley Furniture Company, Inc., par value $.02 per share, were outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STANLEY FURNITURE COMPANY, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 30, December 31, 2012 ASSETS Current assets: Cash $ 6,605 $ 10,930 Restricted cash 1,737 1,737 Short-term investments 20,000 25,000 Accounts receivable, less allowances of $779 and $654 12,071 10,028 Inventories: Finished goods 31,113 30,980 Work-in-process 2,107 1,845 Raw materials 2,127 2,235 Total inventories 35,347 35,060 Prepaid and other current assets 3,526 3,438 Deferred taxes 846 962 Total current assets 80,132 87,155 Property, plant and equipment, net 20,423 19,870 Other assets 3,815 3,691 Total assets $ 104,370 $ 110,716 LIABILITIES Current liabilities: Accounts payable 5,552 8,667 Accrued salaries, wages and benefits 3,115 3,826 Other accrued expenses 2,380 2,421 Total current liabilities 11,047 14,914 Deferred income taxes 846 962 Other long-term liabilities 7,471 7,601 Total liabilities 19,364 23,477 STOCKHOLDERS’ EQUITY Common stock, $.02 par value, 25,000,000 shares authorized,14,487,111 and 14,566,099 shares issued and outstanding 282 284 Capital in excess of par value 14,914 15,018 Retained earnings 70,327 72,421 Accumulated other comprehensive loss (484) Total stockholders’ equity 85,006 87,239 Total liabilities and stockholders’ equity $ 104,370 $ 110,716 The accompanying notes are an integral part of the consolidated financial statements. 2 STANLEY FURNITURE COMPANY, INC. CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) Three Months Ended March 30, March 31, 2012 Net sales $ 26,052 $ 26,781 Cost of sales 22,667 23,184 Gross profit 3,385 3,597 Selling, general and administrative expenses 4,857 4,581 Operating loss (984) Other income, net 2 21 Interest income 21 6 Interest expense 652 602 Loss before income taxes (1,559) Income tax expense (benefit) 4 Net loss $ $ (1,563) Loss per share: Basic $ $ (.11) Diluted $ $ (.11) Weighted average shares outstanding: Basic 14,345 Diluted 14,345 The accompanying notes are an integral part of the consolidated financial statements. 3 STANLEY FURNITURE COMPANY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per share data) Three Months Ended March 30, March 31, 2012 Net loss $ $ (1,563) Other comprehensive loss: Amortization of prior service benefit (45) Amortization of actuarial loss 8 7 Adjustments to net periodic benefit cost (38) Comprehensive loss $ $ (1,601) The accompanying notes are an integral part of the consolidated financial statements. 4 STANLEY FURNITURE COMPANY, INC. CONSOLIDATED STATEMENTS OF CASH FLOW (in thousands) Three Months Ended March 30, March 31, 2012 Cash flows from operating activities: Cash received from customers $ 23,960 $ 26,097 Cash paid to suppliers and employees (29,234) Interest received, net 18 3 Income taxes paid, net (68) Net cash used by operating activities (3,202) Cash flows from investing activities: Sale of short-term securities 5,000 Capital expenditures (1,835) Purchase of other assets (401) Net cash provided (used) by investing activities 3,088 (2,236) Cash flows from financing activities: Purchase and retirement of common stock Capital lease payments (33) Net cash used by financing activities (33) Net decrease in cash (5,471) Cash at beginning of period 10,930 15,700 Cash at end of period $ 6,605 $ 10,229 Reconciliation of net loss to net cash used by operating activities: Net loss $ $ (1,563) Depreciation and amortization 448 415 Stock-based compensation 247 187 Changes in assets and liabilities: Accounts receivable (633) Inventories (648) Prepaid expenses and other current assets 235 Accounts payable (778) Accrued salaries, wages and benefits (951) Other accrued expenses ( 19 Other assets 649 599 Other long-term liabilities (84) Net cash used by operating activities $ $ (3,202) The accompanying notes are an integral part of the consolidated financial statements. 5 STANLEY FURNITURE COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except per share data) 1. Preparation of Interim Unaudited Consolidated Financial Statements The consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In our opinion, these statements include all adjustments necessary for a fair presentation of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with generally accepted accounting principles have been either condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the year.We suggest that these consolidated financial statements be read in conjunction with the consolidated financial statements and accompanying notes included in our latest Annual Report on Form 10-K. Revision of 2012 Comprehensive Income A correction of an immaterial presentation error was made in the Consolidated Statements of Comprehensive Income for the prior year quarter. 2. Property, Plant and Equipment March 30, December 31, 2012 Land and buildings $ 13,896 $ 13,896 Machinery and equipment 28,406 28,406 Office furniture and equipment 1,153 1,153 Construction in process 1,520 522 Property, plant and equipment, at cost 44,975 43,977 Less accumulated depreciation 24,552 24,107 Property, plant and equipment, net $ 20,423 $ 19,870 3. Income taxes During the three months of 2013, we recorded a non-cash charge to our valuation allowance of $973,000 increasing our valuation allowance against deferred tax assets to $4.5 million at March 30, 2013.The primary assets covered by this valuation allowance are net operating losses. The valuation allowance was calculated in accordance with the provisions of ASC 740, Income Taxes, which requires an assessment of both positive and negative evidence when measuring the need for a valuation allowance.Our results over the most recent three-year period were heavily affected by our business restructuring activities.Our cumulative loss in the most recent three-year period, in our view, represented sufficient negative evidence to require a valuation allowance under the provisions of ASC 740, Income Taxes. We intend to maintain a valuation allowance until sufficient positive evidence exists to support its reversal. Although realization is not assured, we have concluded that the remaining net deferred tax asset in the amount of $846,000 will be realized based on the reversal of existing deferred tax liabilities. The amount of the deferred tax assets actually realized, however, could vary if there are differences in the timing or amount of future reversals of existing deferred tax liabilities. Should we determine that we will not be able to realize all or part of our deferred tax asset in the future, an adjustment to the deferred tax asset will be charged to income in the period such determination is made. The major reconciling items between our effective income tax rate and the federal statutory rate are the increase in our valuation allowance and the cash surrender value on life insurance policies. 6 4. Employee Benefits Plans Components of other postretirement benefit cost: Three Months Ended March 30, March 31, 2012 Interest cost $ 25 $ 33 Amortization of prior service benefit (45) Amortization of accumulated loss 8 7 Net periodic postretirement benefit income $ $ (5) 5. Stockholders’ Equity Basic earnings per common share are based upon the weighted average shares outstanding.Outstanding stock options are treated as potential common stock for purposes of computing diluted earnings per share.Basic and diluted earnings per share are calculated using the following share data: Three Months Ended March 30, March 31, 2012 Weighted average shares outstanding for basic calculation 14,345 Add: Effect of dilutive stock options Weighted average shares outstanding,adjusted for diluted calculation 14,345 In the 2013 and 2012 first quarter periods, the dilutive effect of stock options is not recognized since we have a net loss.Approximately 2.1 million shares in 2013 and 1.8 million shares in 2012 are issuable upon the exercise of stock options, which were not included in the diluted per share calculation because they were anti-dilutive. Also, 367,000 shares in 2013 and 179,000 shares in 2012 of restricted stock were not included because they were anti-dilutive. A reconciliation of the activity in Stockholders’ Equity accounts for the quarter ended March 30, 2013 is as follows: Capital in Excess of Par Value Accumulated Other Comprehensive Loss Common Stock Retained Earnings Balance, December 31, 2012 $ 284 $ 15,018 $ 72,421 $ (484) Net loss Stock repurchased Stock-based compensation 247 Adjustment to net periodic benefit cost Balance, March 30,2013 $ 282 $ 14,914 $ 70,327 $ 7 6. Restructuring and Related Charges In 2011, we evaluated our overall warehousing and distribution requirements for our Stanley Furniture product line and concluded only a portion of the leased warehouse space in Stanleytown, Virginia would be required.Therefore, a restructuring charge for future lease obligations of $499,000 was taken in 2011, and an additional charge of $418,000 was taken in the 2 nd quarter of 2012 for the portions of the Stanleytown warehouse facility no longer used. In 2012, we made the strategic decision to consolidate our corporate office and High Point showroom into a single multi-purpose facility in High Point, North Carolina. During the current quarter, we recorded $260,000 in restructuringcharges in selling, general and administrative expenses for severance and relocation costs associated with this move and consolidation. Restructuring accrual activity for the three months ending March 30, 2013 was as follows: Lease Obligations Severance and other termination costs Total Accrual at January 1, 2013 $ 732 $ 732 Charges to expense $ 260 260 Cash payments Accrual at March 30, 2013 $ 671 $ 206 $ 877 Restructuring accrual activity for the three months ending March 31, 2012 was as follows: Lease Obligations Severance and other termination costs Other Cost Total Accrual at January 1, 2012 $ 499 $ 57 $ 50 $ 606 Charges and adjustments to expense 49 (40) 9 Cash payments (31) (52) (10) (93) Accrual at March 31, 2012 $ 468 $ 54 $ - $ 522 The restructuring accrual is classified as “Other accrued expenses”. ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations The following table sets forth the percentage relationship to net sales of certain items included in the Consolidated Statements of Income: Three Months Ended March 30, March 31, 2012 Net sales % 100.0 % Cost of sales 86.6 Gross profit 13.4 Selling, general and administrative expenses 17.1 Operating loss (3.7) Other income, net .1 Interest expense, net 2.4 2.2 Loss before income taxes (5.8) Income tax (benefit) Net loss % (5.8) % Net sales decreased $729,000, or 2.7%, for the three month period ended March 30, 2013, from the comparable 2012 period, which was our strongest quarter in 2012. The decrease was due primarily to lower average selling prices and to a lesser extent lower unit volume. The lower average selling prices are primarily related to promotions and discounting of obsolete inventory on the Young America product line. Gross profit for the first three months of 2013 decreased to $3.4 million, or 13.0% of net sales, from $3.6 million, or 13.4% of net sales, for the comparable three months of 2012.The slight reduction in gross profit was driven mostly by the increased discounting on our Young America product line and inflation on imported product most of which was offset by continued operating improvements at our Young America manufacturing facility in Robbinsville, NC. 8 Selling, general and administrative expenses increased to $4.9 million, or 18.6% of net sales, for the three month period of 2013 from $4.6 million, or 17.1% of net sales, for the comparable three month period of 2012.
